UNITED STATES DISTRICT COURT                              FILED
                             FOR THE DISTRICT OF COLUMBIA
                                                                                       APR 02 2009
                                              )                                   Clerk, U.S. District and
Billy G. Asemani,                             )                                     Bankruptcy courts
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No.
                                              )                                  09 0611
Mahmood Ahmadinejad,                          )
                                              )
               Defendant.                     )
--------------------------~)
                                   MEMORANDUM OPINION

       This civil action, brought pro se, was transferred from the United States District Court for

the Eastern District of New York. Before the Court are the complaint and plaintiffs application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed on the ground of res judicata.

        Plaintiff is a prisoner at the Eastern Correctional Institution in Eastover, Maryland. He

sues the President oflran in his personal and official capacities under the Foreign Sovereign

Immunities Act, 28 U.S.c. §§ 1602-1611 (2008), for alleged torture and false detention based on

his religious beliefs. As observed by the transferring court, this Court previously dismissed on

the merits plaintiffs complaint presenting the same factual allegations by Order dated June 9,

2004. Asemani v. The Islamic Republic of Iran, Civ. Action No. 01-2231 (Bates, J.), aff'd App.

No. 04-7182 (D.C. Cir., Jun. 22, 2005). While acknowledging that his "torture claims are similar

to what he asserted in the D.C. case," Complaint at 6, plaintiff differentiates this case from the

earlier one because it is brought against "a new defendant (Ahmadinejad) whose orders caused

the infliction of the injuries to Asemani." Id. at 6. Plaintiffs new claim is incredulous

considering that the alleged events forming the basis of the complaint occurred in 2000, President




                                                                                                             3
Ahmadinejad was elected to office in 2005, and plaintiff has not alleged that he gave such orders

in some other capacity.

           In any event, under the principle of res judicata, a final judgment on the merits in one

action "bars any further claim based on the same 'nucleus of facts' .... " Page v. United States,

729 F.2d 818, 820 (D.C. Cir. 1984) (quoting Expert Elec., Inc. v. Levine, 554 F.2d 1227, 1234

(D.C. Cir. 1977)). Res judicata bars the relitigation "of issues that were or could have been

raised in [the prior] action." Drake v. FAA, 291 F.3d 59 (D.C. Cir. 2002) (emphasis in original)

(quoting Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 414, 66 L.Ed.2d 308 (1980)); see

IA.M Nat 'I Pension Fundv. Indus. Gear MIg. Co., 723 F.2d 944,949 (D.C. Cir. 1983) (noting

that res judicata "forecloses all that which might have been litigated previously"). Because the

underlying facts of this civil action existed at the time of the prior civil action, plaintiff is

foreclosed from litigating the claim anew. I




Date: March~, 2009




       I     A separate Order of dismissal accompanies this Memorandum Opinion.


                                                    2